DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 6 July 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 1 - 20 have been fully considered and are persuasive.  The Double Patenting Rejection of Claims 1 - 20 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 3, 5, 10, 14, 16, and 20 have been fully considered and are persuasive.  The Objection to Claims 1, 3, 5, 10, 14, 16, and 20 has been withdrawn. 
Applicant’s arguments with respect to Claims 1 - 20 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1 - 20 has been withdrawn. 

Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 14, the closest piece of prior art Malm (CA 2260695) discloses a method for sensing damage of a bearing of an engine using vibration signals, comprising using separate vibration signals of the engine sensed by a vibration sensor installed at one side of the engine of a vehicle, the signals being due to combination knocking and vibration of the bearing installed between a crank pin and a connection rod (Page 9), wherein the vibration signal of the bearing is mutually distinguished from the vibration signal by combustion knocking based on rotation angle of a crankshaft (Page 9). As such, the prior art fails to teach the remaining claim limitations in combination. The untaught features are critical to the instant invention as they allow for sensing the damage of the bearing by processing the vibration signal input to the knocking sensor already mounted to the engine without adding the separate hardware component. Particularly, it is possible to accurately sense the damage of the bearing through the discriminative vibration by the damage of the bearing in a state where the load applied to the bearing suddenly changes while the vehicle is decelerating, as taught in [0029, 0030] of the filed specification.
Regarding Claim 10, the closest piece of prior art Malm (CA 2260695) discloses a method for sensing damage of a bearing of an engine using vibration signals, comprising using separate vibration signals of the engine sensed by a vibration sensor installed at one side of the engine of a vehicle, the signals being due to combination knocking and vibration of the bearing installed between a crank pin and a connection rod (Page 9), wherein the vibration signal of the bearing is mutually distinguished from the vibration signal by combustion knocking based on rotation angle of a crankshaft (Page 9). As such, the prior art fails to teach the remaining claim limitations in combination. The untaught features are critical to the instant invention as they allow for sensing the damage of the bearing by processing the vibration signal input to the knocking sensor already mounted to the engine without adding the separate hardware component. Particularly, it is possible to accurately sense the damage of the bearing through the discriminative vibration by the damage of the bearing in a state where the load applied to the bearing suddenly changes while the vehicle is decelerating, as taught in [0029, 0030] of the filed specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856